The validity of the statute, chapter 65 of the Laws of 1877, is the principal question in this case. It is entitled "An act to regulate the execution and transfer of negotiable instruments given for patent-rights." The first section declares that "whenever any promissory note or other negotiable instrument shall be given, the consideration of *Page 131 
which shall consist, in whole or in part, of the right to make, use or vend any patent invention or inventions claimed or represented by the vendor at the time of the sale to be patented, the words "given for a patent-right shall be prominently and legibly written or printed on the face of such note or instrument above the signature thereto; and such note or instrument in the hands of any purchaser or holder shall be subject to the same defenses as in the hands of the original owner." Then follows a provision in the second section to the effect that if any person shall take, sell or transfer any promissory note or other negotiable instrument, not having such words therein, knowing the consideration of such note or instrument to consist, in whole or in part, of the right to make, use and vend any patent invention, shall be guilty of a misdemeanor.
The constitutionality of the act is assailed on the ground that it is in contravention of article 1, section 8 of the Constitution of the United States and the acts of congress enacted in pursuance thereof, which secure to a patentee, for a limited time, "the full and exclusive right and liberty of making, using and vending to others to be used," his invention or discovery. (5 U.S. Stat. at Large, 117.) It is insisted that the statute of the State operates as an unlawful restraint upon the right of sale conferred upon the patentee by the acts of congress. This question has been considered by the highest court in the states of Pennsylvania and Ohio, under statutes substantially like the statute in this state, and, in the opinions delivered, the constitutionality of the legislation was maintained. (Tod v. Wick, 36 Ohio, 370; Haskell v. Jones,
86 Pa. St. 173.) The plaintiff, however, in opposition to this view, cites several cases. (Ex parte Robinson, 2 Biss. 309;Woolen v. Banker, U.S. Ct. Court, S.D. Ohio, SAWYER, J.; Inre Lake, U.S. Ct. Court, N.D. Ohio, MATTHEWS, J.; Cranson v.Smith, 37 Mich. 309; Wilch v. Phelps, 14 Neb. 134; State
v. Lockwood, 43 Wis. 403.) The leading case cited by the plaintiff, Ex parte Robinson, arose under a statute of Indiana, making it unlawful for a person to sell, or offer *Page 132 
to sell any patent-right within that state without first filing an authenticated copy of the letters-patent with the clerk of the court, and at the same time making an affidavit before the clerk that the letters-patent were genuine and had not been revoked or annulled, and that he had full authority to sell, etc. It was held by Mr. Justice DAVIS, sitting at circuit, that the law then in question was unconstitutional and void, as an infringement upon the right of sale secured to a patentee by the letters-patent. The other cases mentioned are founded mainly upon the authority of Ex parte Robinson. It will be observed that even if that case was well decided, it would not necessarily determine a case arising under our statute, which does not undertake to impose conditions upon the right to sell a patented invention, but simply prescribes that if a negotiable instrument is taken upon such sale, the words "given for a patent right" shall be inserted, and subjects the note to defenses existing against the original holder, notwithstanding its transfer. The Supreme Court of the United States in a recent case (Patterson
v. State of Kentucky, 97 U.S. 501), had occasion to pass upon the validity of a statute of Kentucky, which prohibited the sale in that state of illuminating oils not bearing a prescribed test. The plaintiff was the patentee of an oil which, if the statute was valid, could not be sold at all in Kentucky, as it could not be made so as to conform it to the statute standard. It was claimed that the law was an invasion of the right secured to the patentee by his patent, to sell his invention. The opinion of Mr. Justice HARLAN in the case, upholding the statute, in which the court concurred, is an able and satisfactory exposition of the doctrine that the patent laws do not interefere with the power of a state to pass laws for the protection and security of its citizens in their persons and property, or in respect to matters of internal polity, although such laws may incidentally affect the profitable use or sale by a patentee of his invention. The Supreme Court of Indiana, after the decision in Patterson v.Kentucky, affirmed the constitutionalty of the Indiana statute, reversing its previous decisions to the contrary founded upon Exparte *Page 133 Robinson. (Brechhill v. Randall, 102 Ind. 528; New v.Walker, 108 id. 365.) Under this state of the authorities we feel at liberty to declare our concurrence in the views expressed by the courts of Ohio and Pennsylvania upon the general question. The right of a discoverer to sell his invention is not derived from his patent. This right would exist although no patent laws had been enacted. What he obtains by his patent is the right to exclude others from selling or using his invention for the period specified, the right to sell or use which would, except for the protection of the patent laws, be open to all the world. The statute of New York, now in question, in no way interferes with this exclusive right. A state law directly infringing this right would unquestionably be void. But the law of congress and the state law are not in conflict. The object of one is to secure to the inventor an exclusive right to use or sell his invention, and the object of the other is to protect against fraud in sales. The state law operates upon the thing taken for the right sold, when that is a negotiable instrument, by requiring the consideration to be plainly expressed, and thus subjecting the instrument, when transferred, to the same defenses in the hands of the transferee as in the hands of the original holder. The statute does not make the note illegal, although the statutory words are omitted, nor does it take from a bona fide transferee for value before maturity, without notice of the consideration, the protection accorded to commercial paper by the law merchant. This is the view taken in the case first cited, and is, we think, the true construction of the statute. It is impossible to say even that the statute operates to the disadvantage of the patentee. It may restrict the currency of the paper taken on sales of patent-rights, but, on the other hand, it may facilitate sales by inducing confidence on the part of purchasers, that they will be protected in case of fraud or other defense. We refer, for a fuller discussion on the general question, to the cases cited. The admission of the Pennsylvania statute in evidence, if erroneous, was harmless. The right of the defendant to interpose his defense against the plaintiff, the indorsee of the note, although *Page 134 
he was a purchaser for value, provided he had notice of the consideration, was secured to him by the lex loci, and the plaintiff took the paper subject to all the infirmities which attached to it by the law of the place where the contract was made and was to be performed. (Story's Prom. Notes, § 168 etseq.; 2 Kent's Com. 459.) There is no other question which requires special notice.
The judgment should be affirmed.
All concur.
Judgment affirmed.